DETAILED ACTION
Status of Claims
The following is a non-final, first office action in response to the application filed November 4, 2021.  Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method for providing evaluation value comprising: 
Receive a purchase order of the merchant, the purchase order indicating at least a supplier and a product;
in response to receiving the purchase order, activate a timer for counting elapsing time of a predetermined period;
determine whether a confirmation message is received in response to the purchase order from the supplier within the predetermined period based on the timer;
cause a default operation in response to determining whether the confirmation message is received within the predetermined period.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a product is shipped. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including an online platform. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-10 also do not integrate the abstract idea into a practical application. Notably, claims 2-10 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-10 rely upon at least similar additional elements that are specified at a high level of generality. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Considered individually or as a whole, claims 2-10 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Regarding claims 11-20, these claims recite at least substantially similar concepts and elements as recited in claims 1-10 such that similar analysis of the claims would be apparent. As such, claims 11-20 are rejected under at east similar rationale. 
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mesaros (US 7,181,419 B1).

Regarding claims 1, 11, and 17, Mesaros discloses system for processing merchandise shipping, the system comprising: a computing device comprising at least one processor, wherein the computing device maintains an online platform accessible by selected suppliers and a merchant, wherein the computing device is configured to
receive, through the online platform, a purchase order of the merchant, the purchase order indicating at least a supplier and a product (Mesaros:  Figure 4a/4b - Buyer's buying criteria); 
in response to receiving the purchase order, activate a timer for counting elapsing time of a predetermined period (Mesaros:  column 12 lines 15-20 - time period of offer);.
determine whether a confirmation message is received in response to the purchase order, through the online platform, from the supplier within the predetermined period based on the timer; and cause a default operation in response to determining whether the confirmation message is received within the predetermined period (Mesaros:   column 12 lines 61-67 - Submitting bids can be performed in a variety of ways. For example, a period of time can be posted in which changes will be accepted. The price curve changes in real time; however, upon expiration of a predetermined time period, the price curve can become fixed. The supplier can view the suppliers that have "won" at the end of the time period and/or have presented a lowest price for a corresponding price point).

Regarding claims 2, 12, and 18, Mesaros discloses all of the limitations as noted above in claims 1, 11, and 17.  Mesaros further discloses:
determining whether the confirmation message is received in response to the purchase order comprises determining that the confirmation message is not received in response to the purchase order, through the online platform, from the supplier within the predetermined period based on the timer; and causing the default operation is in response to determining that the second confirmation message is not received within the predetermined period (Mesaros: Figure 5 - terms and conditions accepted? 265).

Regarding claims 3, 13, and 19, Mesaros discloses all of the limitations as noted above in claims 1, 11, and 17.  Mesaros further discloses:
determining whether the confirmation message is received in response to the purchase order comprises determining that the confirmation message is received, through the online platform, from the supplier within the predetermined period based on the timer and in response to the purchase order, wherein the computing device is further configured to determine that the purchase order is not to be fulfilled by the supplier based at least on the confirmation message; and causing the default operation is in response to determining that the purchase order is not to be fulfilled by the supplier (Mesaros: Figure 5 - terms and conditions accepted? 265).

Regarding claim 4, Mesaros discloses all of the limitations as noted above in claim 1.  Mesaros further discloses:
wherein the default operation comprises cancelling the purchase order of the merchant (Mesaros: Figure 5 - terms and conditions accepted? 265).

Regarding claims 5, 14, and 20, Mesaros discloses all of the limitations as noted above in claims 1, 11, and 17.  Mesaros further discloses:
obtaining historical data from a database; establishing a predicted shipping location of the purchase order based on the historical data; and causing shipment of the product to the predicted shipping location (Mesaros: column 24 lines 45-50 - A shipping location is identified to specify whether the two shipments need to go to the same or different locations, column 18 lines 27-50-  The system can also establish transactional profiles based on industries, geographical location and time periods).

Regarding claim 6, Mesaros discloses all of the limitations as noted above in claim 5.  Mesaros further discloses:
wherein establishing the predicted shipping location comprises performing an analysis of the historical data to determine that: the product has been previously purchased from the supplier; and the product has been previously shipped from the shipping location (Mesaros: column 24 lines 45-50 - A shipping location is identified to specify whether the two shipments need to go to the same or different locations, column 18 lines 27-50-  The system can also establish transactional profiles based on industries, geographical location and time periods).

Regarding claim 7, Mesaros discloses all of the limitations as noted above in claim 1.  Mesaros further discloses:
wherein the default operation comprises transmitting a communication to the supplier to request fulfillment of the purchase order (Mesaros: Figure 5 - terms and condtions accepted? 265.

Regarding claim 8, Mesaros discloses all of the limitations as noted above in claim 1.  Mesaros further discloses:
wherein the default operation comprises transmitting an updated purchase order to the supplier based on updated terms (Mesaros: Figure 8).

Regarding claim 9 and 15, Mesaros discloses all of the limitations as noted above in claims 1 and 11.  Mesaros further discloses:
in response to transmitting the updated purchase order, activate the timer for counting elapsing time of the predetermined period; determine whether a second confirmation message is received in response to the updated purchase order, through the online platform, from the supplier within the predetermined period based on the timer; and determine that the second confirmation message is received within the predetermined period (Mesaros: column 20 lines 29-40- Real-Time Price Update Screen).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 10 and 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mesaros (US 7,181,419 B1) in view of Miller et al (US 10,268,892 B1).  

Regarding claims 10 and 16, Mesaros discloses all of the limitations as noted above in claim 1.  Mesaros does not expressly disclose obtain, from a database, product information for the product; determine, based on the product information, dimensions and a weight of a shipment of the product from the shipping location; allocate one or more predetermined vehicles based on the dimensions, the weight of the shipment, and characteristics of the one or more predetermined vehicles; create, based on the updated purchase order, the shipping location, and a destination location of the merchant, a route and navigation instruction for the one or more predetermined vehicles; and cause shipment of the product from the shipping location via the route according to the navigation instructions.  Miller discloses obtain, from a database, product information for the product; determine, based on the product information, dimensions and a weight of a shipment of the product from the shipping location; allocate one or more predetermined vehicles based on the dimensions, the weight of the shipment, and characteristics of the one or more predetermined vehicles; create, based on the updated purchase order, the shipping location, and a destination location of the merchant, a route and navigation instruction for the one or more predetermined vehicles; and cause shipment of the product from the shipping location via the route according to the navigation instructions (Miller: column 10 lines 25-30 - For example, the object may be assigned to a particular vehicle or warehouse based on the captured image, the distance information, the determined dimensions and volume, and the estimated dimension weight).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Mesaros to have included obtain, from a database, product information for the product; determine, based on the product information, dimensions and a weight of a shipment of the product from the shipping location; allocate one or more predetermined vehicles based on the dimensions, the weight of the shipment, and characteristics of the one or more predetermined vehicles; create, based on the updated purchase order, the shipping location, and a destination location of the merchant, a route and navigation instruction for the one or more predetermined vehicles; and cause shipment of the product from the shipping location via the route according to the navigation instructions, as taught by Miller because it would provide safe transport of products (Miller: column 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PTO-892 Reference U discloses development of a supplier and purchase order management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625